                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 AL M. WILLIAMS,                                §
                                                §
       Plaintiff,                               §
                                                §
 v.                                             §
                                                §      Civil Action No. 4:21-cv-154-SDJ-KPJ
 LADERA APARTMENTS, et al.,                     §
                                                §
       Defendants.                              §

                                            ORDER

       This matter is before the undersigned for the limited purpose of the temporary restraining

order and permanent injunction, pursuant to 28 U.S.C. § 636(c) and the consent of the parties. On

March 12, 2021, the Court entered a Temporary Restraining Order (“TRO”) (Dkt. 15), enjoining

Defendants from executing a writ of possession for fourteen (14) days. On March 24, 2021, the

Court held an evidentiary hearing on Plaintiff’s prayer for a preliminary injunction. See Minute

Entries for March 24, 2021. During the Hearing, the Court received evidence and heard argument

on whether a preliminary injunction should issue in this matter.

       The TRO is set to expire today, March 26, 2021. See Dkt. 15. However, a temporary

restraining order may be extended if the party against whom the order is directed consents to its

extension. FED. R. CIV. P. 65(b)(2). On March 24, 2021, both parties stated they consented to an

extension of the TRO, but with modifications. As such, the Court finds than an extension of the

TRO is warranted in this matter.

       IT IS THEREFORE ORDERED that the Temporary Restraining Order issued on March

24, 2021 (Dkt. 15) is extended and modified as follows:

       IT IS ORDERED that Defendants are ENJOINED from contacting a constable or sheriff

to schedule, organize, and execute Plaintiff’s removal from 3930 Accent Drive, Apartment 2411,
    Dallas, Texas 75287, until a ruling on Plaintiff’s prayer for a preliminary injunction is entered.

             IT IS FURTHER ORDERED that Defendants are permitted to continue finalizing the

    state court proceedings in Ladera v. Carolyn Williams and All Other Occupants, No. CV-2020-

    0600-JP, pending in Denton County Court at Law No. 2. Nothing in this Order prevents

    Defendants from submitting filings to, and receiving rulings from, Denton County Court at Law

    No. 2.

             IT IS FURTHER ORDERED that when the Second CDC Moratorium, 86 Fed. Reg.

    8,020 (Feb. 3, 2021), on evictions related to rental properties expires on March 31, 2021, or when

    the Denton County Court at Law No. 2 , enters its written order pursuant to paragraph 4(c) of the

    Texas Supreme Court’s Thirty-Fourth Emergency Order Regarding the COVID-19 State of

    Disaster, — S.W.3d —, No. 21-9011, 2021 WL 103675 (Jan. 29, 2021), for Ladera v. Carolyn

    Williams and All Other Occupants, No. CV-2020-0600-JP, whichever is sooner, the parties shall

    notify the Court of such developments within three (3) business days.

             Further, the Court hereby gives notice that a hearing on Plaintiff's prayer for a

.   preliminary injunction shall occur no later than three (3) business days after receiving notice from

    the parties. The Court intends to enter its memorandum opinion and order on Plaintiff’s prayer

    for a preliminary injunction no later than five (5) business days following the preliminary

    injunction hearing.

               So ORDERED and SIGNED this 26th day of March, 2021.




                                                     ____________________________________
                                                     KIMBERLY C. PRIEST JOHNSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                     2
